Citation Nr: 0940527	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that denied the benefit sought on 
appeal.  The Veteran, who had active service from May 1971 to 
May 1973, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDING OF FACT

Posttraumatic stress disorder is causally or etiologically 
related to service.   


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, in view of the favorable 
decision in this case, the Board finds that a discussion of 
the VA's "duty to notify" and "duty to assist" obligations 
is not necessary since the Veteran will not be prejudiced by 
any shortcoming in performing those obligations.  

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record which argues against the Veteran's 
claim includes the lack of a specific diagnosis of PTSD.  In 
the June 2006 VA examination, the examiner diagnosed the 
Veteran with chronic dysthymia, low grade depression, and 
passive-dependent personality disorder.  Additionally, 
although the Veteran received psychological treatment in the 
form of therapy and medication, no qualified psychologist or 
psychiatrist diagnosed the Veteran with PTSD.  

The evidence of record in favor of the Veteran's claim 
includes the award of a Combat Action Ribbon while in service 
and a diagnosis of PTSD provided by a nurse practitioner in 
July 2005.  Another VA practitioner provided an assessment of 
PTSD after a general medical examination of the Veteran in 
August 2005.  Additionally, the Veteran's sworn testimony has 
been considered and the Board finds no reason to doubt the 
Veteran's credibility.  His statements are not inconsistent 
with any other evidence of record.  The Board also observes 
that the VA examiner in June 2006 made an express comment to 
the effect that although the Veteran did not verbally report 
significant PTSD symptoms at present, his lifestyle suggested 
avoidance of people and triggering stimuli that might spark 
traumatic memories.  She stated that his PTSD symptoms may 
have been damped by medications and that he may well have 
PTSD although on the date of the examination he did not show 
symptoms of it.  The Board finds that the examiners 
characterization of the Veteran as 'not verbally report 
significant PTSD symptoms' suggests that the Veteran does 
have some PTSD symptoms 

The evidence in this case is certainly not compelling with 
regard to a finding of a diagnosis of PTSD related to 
service.  However, after considering and weighing the 
evidence discussed above, the Board believes a reasonable 
conclusion to be drawn is that the evidence is in relative 
equipoise as to whether the Veteran has PTSD that is related 
to service.  As such, all doubt is to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Service 
connection for PTSD is granted.


ORDER

Service connection for posttraumatic stress disorder is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


